NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE


                              :
ADRIAN L. LACEY,              :
                              :    Civ. Action No. 18-11176(RMB)
               Petitioner     :
                              :
     v.                       :              OPINION
                              :
DAVID ORTIZ, Warden           :
FCI FORT DIX,                 :
                              :
               Respondent     :
                              :


BUMB, District Judge

     This matter comes before the Court upon Petitioner Adrian L.

Lacey’s petition for a writ of habeas corpus under 28 U.S.C. §

2241, challenging his loss of good conduct time resulting from a

prison disciplinary hearing (Pet., ECF No. 1); Respondent’s Answer

to Petition For a Writ of Habeas Corpus (“Answer,” ECF No. 7); and

Petitioner’s Response to Respondent’s Answer (“Reply,” ECF No. 8.)

On July 12, 2018, this Court granted Petitioner’s motion to

supplement/replace the following pages of his “Motion for 2241,”

pages 8, 12, 15 and 19. (Order, ECF No. 4; Mot. for 2241, ECF No.

1-2 at 8, 12, 15, 19.) For the reasons discussed below, the Court

denies the petition.
I.   BACKGROUND

     Petitioner is serving an aggregate federal sentence of 10

years, 8 months and 28 days, imposed by the U.S. District Court,

Southern District of Alabama for mail and wire fraud and aggravated

identity theft. (Declaration of Tara Moran (“Moran Decl.,” Ex. 1,

ECF No. 7-3 at 3-6.) According to the Bureau of Prisons (“BOP”),

Petitioner’s projected release date is January 28, 2022. (Moran

Decl., Ex. 1, ECF No. 7-3 at 2.)

     On October 20, 2015, Petitioner was designated to the Federal

Correctional Complex in Sumter County, Florida (“FCC Coleman”).

(Moran Decl., Ex. 4, ECF No. 7-3 at 22.) Petitioner was issued an

incident report by staff on March 25, 2016, charging him with

attempted introduction of a hazardous tool, in violation of BOP

Disciplinary Code 108A, and use of a phone for abuses, in violation

of Code 197. (Moran Decl., Ex. 5, ECF No. 7-3 at 27-30.)

     The reporting staff member described the incident as follows:

          On March 25, 2016, at 8:00 am, an SIS
          investigation concluded inmates Adrian Lacey,
          Reg. No. 08013-003 and Jerry Taylor, Reg. No.
          84796-080, utilized the inmate telephone and
          email systems to conspire and collude with
          others on the outside, including Fred Mitchell
          and Triesha Washington, to introduce two cell-
          phones, 292 grams of tobacco, 20.1 grams of
          suspected K-2 Spice, 84 white pills, and 99
          red pills disguised as incoming inmate
          property from FCI Beaumont. While still housed
          at FCI Beaumont in August 2015, Lacey
          contacted former BOP inmate John Shively and
          sent him detailed instructions on how to
          introduce   the    contraband   disguised   as

                                   2
property. On 8-18-15, Lacey received an e-mail
from John Shively stating Shively did not feel
“comfortable about it all” after reading the
“legal work” Lacey had sent him. The “legal
work”, “memo”, or “motion” mentioned in the
subsequent emails and phone calls of both
Taylor and Lacey, is coded reference to the
instructions sent by Lacey to Shively on how
to prepare the packaging and property forms
for the introduction.

Taylor was not included in those plans until
10-20-2015 when Lacey arrived at COL [FCC
Coleman] and encountered him. After Shively
expressed his desire not to be involved, he
was asked by Lacey in a 10-21-15, email to
forward the instructions to Fred Mitchell,
inmate Taylor’s brother. Fred Mitchell, at the
direction of inmate Taylor, was instrumental
in purchasing the tobacco (11-18-15 phone call
Taylor asks about tobacco, Fred mentions the
cigarettes), the cell phones (11-21-15 call
Mitchell refers to them as “headphones”,
Taylor calls them “watches” in 11-22 call and
tells Fred to “activate” them) and the various
food items used to “camouflage” the items
packed in the box (11-22-15 call talks of
mackerel and tuna, etc. as camouflage). Fred
Mitchell also purchased the box used in the
introduction, which is referred to as a
“crate/crates” in numerous phone calls (11-7,
11-10, 11-14, 11-16, 11-19, 11-21). Taylor
uses the word “two-two” (11-22 and 11-29) when
discussing the purchase and packaging of the
K-2 in the box. Fred delivered the items to
Triesha Washington, who completed the mailing
labels and preparation of the box for shipment
to COL.

In a December 7th phone call with inmate
Taylor, Ms. Washington confirms the phones are
activated and is instructed to mail the box on
December 11, 2015 by inmate Taylor. In the
December 11 three-way phone call Lacey placed
to his mother and Ms. Washington, he instructs
Ms. Washington which UPS label to use. Taylor
and Lacey both remained actively engaged in

                      3
              the conspiracy until the December 17 recovery
              of the contraband. Based on the information
              gathered from Taylor and Lacey’s phone calls,
              SIS staff determined the package would arrive
              at the institution on December 17, 2015. Upon
              receiving the package and entering the
              tracking number (1Z 771 X18 03 0400 6592) into
              the UPS website, it was determined the
              contraband was sent from Austin, Texas, city
              of residence of Triesha Washington, on
              December 14, 2015, at 12:27 am.

(Moran Decl., Ex. 5, ECF No. 7-3 at 27-30.)

        The incident report was delivered to Petitioner on April 26,

2016, the same day the FBI released the report after declining to

pursue criminal prosecution. (Moran Decl., Ex. 6, ECF No. 7-3 at

30.) When Petitioner received the report and was advised of his

rights, he stated, “I am innocent. It never happened.” (Id.)

Petitioner did not request any witnesses for the hearing. (Id.)

        The investigating lieutenant referred the incident report to

the Unit Discipline Committee (“UDC”) for an initial hearing, which

was held on May 2, 2016. (Id.) Petitioner told the UDC he was not

guilty, and the UDC referred the incident report to a DHO for a

final disposition, based on the severity of the conduct described.

(Id.)

        On   May   2,     2016,    Petitioner    received     a   form   “Notice   of

Discipline Hearing Before DHO,” explaining that a DHO hearing would

take place on the next available docket. (Moran Decl., Ex. 8, ECF

No.   7-3    at    38.)    On     this   form,   Petitioner   requested     a   staff

representative and to call inmate Christopher Bell as a witness.

                                            4
(Moran Decl., Ex. 8, ECF No. 7-2 at 38.) Petitioner signed the

“Inmate Rights at Discipline Hearing” form, acknowledging that he

was advised of his rights. (Moran Decl., Ex. 7, ECF No. 7-3 at

36.) On May 11, 2016, Officer Echevarria agreed to serve as

Petitioner’s staff representative. (Moran Decl., Ex. 9, ECF No. 7-

3 at 40.

     Petitioner’s disciplinary hearing was held on May 17, 2016.

(Moran Decl., Ex. 10, ECF No. 7-4 at 2.) Petitioner acknowledged

that he understood his rights and did not have documentary evidence

to present. (Id. at 3.) As Petitioner’s staff representative,

Officer Echevarria reviewed phone calls and emails relevant to the

incident report and said he discussed the contents with Petitioner.

(Id. at 2.) Petitioner denied the charges, stating “I was never

involved, I was only helping Taylor with his legal work. Taylor

asked me to call his niece, Triesha Washington. My mother called

Triesha and Fred.” (Id.)

     Petitioner requested four witnesses to testify that he had a

medical condition and was trying to “check-in” to the SHU when the

package containing contraband arrived. (Id.) The DHO did not permit

the witnesses to testify because their testimony was not directly

relevant to the charges. (Id.)

     The DHO determined that Petitioner violated Code 108(A) by

attempting to possess a hazardous tool and dismissed the charge of

criminal telephone abuse. (Id.) In support of his decision, the

                                 5
DHO cited the incident report and SIS investigation, including

email records of Petitioner’s communications with former inmate

Shiveley,    Taylor’s   brother     Fred   Mitchell,   and   Taylor’s     niece

Triesha     Washington,      discussing    purchase    of     packaging     and

preparation of mailing labels. (Moran Decl., Ex. 10, ECF No. 7-4

at 3-5.) The DHO noted that Petitioner, Taylor and Shively were

assigned to FCI Yazoo City at the same time; the package containing

contraband was addressed to Petitioner and was disguised as inmate

property from FCI Beaumont, and the tracking number of the package

was traced to Triesha Washington. (Id.)

      The DHO imposed sanctions including: (1) disallowance 40 days

of good conduct time; (2) forfeiture 100 days of non-vested good

conduct time; and (3) loss of visiting, telephone, commissary and

email privileges for one year. (Id. at 5.) The DHO explained that

the sanctions were imposed due to the threat to safety and security

posed by attempts to possess a cell phone. (Id. at 6.) The DHO’s

report     was   delivered   to   Petitioner   on   June    16,   2016.   (Id.)

Petitioner challenged the DHO’s decision through all levels of the

BOP administrative procedure program. (Moran Decl., Ex. 2, ECF No.

7-2 at 2, ¶4.)

II.   DISCUSSION

      A.     Standard of Law

      28 U.S.C. § 2241 provides, in relevant part:



                                       6
             (a) Writs of habeas corpus may be granted by
             the Supreme Court, any justice thereof, the
             district courts and any circuit judge within
             their respective jurisdictions . . .

             (c) The writ of habeas corpus shall not
             extend to a prisoner unless—
                  . . .
                  (3) He is in custody in violation of
                  the Constitution or laws or treaties of
                  the United States; . . .

“Federal prisoners serving a term of imprisonment of more than one

year have a statutory right to receive credit toward their sentence

for good conduct.” Denny v. Schultz, 708 F.3d 140, 143-44 (3d Cir.

2013) (citing 18 U.S.C. § 3624(b); 28 C.F.R. § 523.20 (2008)).

Based   on   this   statutorily    created      right,   “a   prisoner    has   a

constitutionally protected liberty interest in good time credit.”

Id. (quoting Young v. Kann, 926 F.2d 1396, 1399 (3d Cir. 1991)

(citing Wolff v. McDonnell, 418 U.S. 539, 556–57 (1974)).

     The     Supreme   Court   defined     the    due    process   protections

required where a prison disciplinary hearing may result in loss of

good conduct time. The five due process protections in a prison

disciplinary proceeding include:          1) the right to appear before an

impartial    decision-making      body;    2)    twenty-four    hour     advance

written notice of the charges; 3) an opportunity to call witnesses

and present documentary evidence, provided the presentation of

such does not threaten institutional safety or correctional goals;

4) assistance from an inmate representative, if the charged inmate

is illiterate or complex issues are involved; and 5) a written

                                      7
decision by the fact-finder including the evidence relied on and

the reason for the disciplinary action. Wolff, 418 U.S. at 546-

71.   Further,   the   DHO’s   decision   must   be   supported   by   “some

evidence.” Superintendent, Massachusetts Correctional Inst. at

Walpole v. Hill, (“Hill”) 472 U.S. 445, 455 (1985).

      B.   Notice of Charges Under 28 C.F.R. § 541.5

           1. The Parties’ Arguments

      Petitioner was placed in the SHU without notice of the charges

on December 17, 2015. (Mot. for 2241 (“Petr’s Mem.), ECF No. 1-2

at 4-5.) Petitioner contends he was not given notice of the

disciplinary charge until 131 days after the arrival of a package

of contraband addressed to Petitioner at FCC Coleman on December

17, 2015. (Id.) Petitioner claims that exculpatory e-mails and

phone calls, which occurred two weeks prior to December 17, 2015,

were purged under a 90-day retention policy before Petitioner

received the notice of charges. (Id. at 6.) Petitioner further

contends the lapse of time affected the memory of his witnesses

and that the BOP violated 28 C.F.R. § 541.5(a) and (b) by providing

late notice of the charges. (Id. at 6-7.)

      Respondent argues there is no due process right to receive

notice of an incident report within 24 hours of the underlying

conduct, but only that the inmate receive written notice of the

charges at least 24 hours before the disciplinary proceeding.

(Answer, ECF No. 7 at 18, citing Gross v. Warden, USP Canaan, 720

                                     8
F. App’x 94, 96-97 (3d Cir. 2017.) Further, 28 C.F.R. § 541.5 does

not guarantee that an inmate will receive an incident report within

24 hours of staff becoming aware of the inmate’s involvement in

the incident, but states only that the inmate will “ordinarily”

receive the incident report within 24 hours. (Answer, ECF No. 7 at

18.) It is not the ordinary case when an investigation is referred

from criminal prosecution, as happened here. (Id.)

     The incident report was written the day that SIS completed

its investigation on March 25, 2016, but the report was suspended

for referral to the FBI for prosecution. (Id. at 18-19.) BOP

Program   Statement    5270.09    requires    suspension    of   an    incident

report pending FBI investigation. Petitioner received the incident

report at 5:10 p.m. on April 26, 2016, the same day it was released

by the FBI. (Id. at 19, citing Moran Decl., Exhibits 5, 6.)

Petitioner   contends    the     “business   day”   ended   at   4:00     p.m.;

therefore the notice was delivered late. (Id. at 20.) Respondent

asserts   there   is   nothing    in   the   Program   Statement      requiring

delivery by 4:00 p.m. (Id.)

     Further, Respondent contends that “a violation of prison

regulations in itself is not a constitutional violation.” (Id.,

quoting Gibson v. Federal Bureau of Prisons, 121 F. App’x 549, 551

(5th Cir. 2004)). If the due process requirements described in

Wolff are met, a technical failure to satisfy BOP regulations does

not violate due process, unless the inmate demonstrates actual

                                       9
prejudice as a result of the violation. (Answer, ECF No. 7 at 20,

citing Millhouse v. Bledsoe, 458 F. App’x 200, 203 (3d Cir. 2012;

Gross, 720 F. App’x at 96)).

     Respondent contends that Petitioner cannot make the showing

of actual prejudice because (1) the BOP retention policy for e-

mails and calls is 180 days, not 90 days (citing Moran Decl., Ex.

11, ECF No. 7-11 at 4); (2) and Petitioner has not shown that any

of the evidence that he claims was purged was in fact exculpatory.

(Id. at 20-21.) Further, although Petitioner alleges that the

memory of his witnesses has faded, the proposed testimony of his

witnesses was not relevant to the charges. (Id. at 21.)

     In reply, Petitioner states that he was held in the SHU for

four-and-a-half months before he was given notice of a charge or

an incident report. (Reply, ECF No. 8 at 6.) He contends that 28

C.F.R. § 541 requires the investigating officer to provide a copy

of the incident report at the beginning of the investigation,

unless there is a good cause for later delivery. (Id. at 7-8.)

Petitioner argues that the regulation is mandatory unless the

inmate is absent from the institution or medical conditions support

delay in delivery of the incident report. (Id. at 8.) Petitioner

claims the word “ordinarily” relied on by Respondent, is not in

the BOP policy. (Id.)

     Petitioner further asserts that he was prejudiced by the delay

because   he   could    not   remember   exculpatory   e-mails   and

                                 10
conversations that he could have directed his staff representative

to review, and Petitioner was not permitted to review this evidence

himself.   (Reply,   ECF   No.   8    at   9-10.)   Petitioner’s   staff

representative only reviewed e-mails and transcripts from dates

supplied by Petitioner. (Id. at 11.)

           2.   Analysis

     The version of 28 C.F.R. § 541.5(a) in effect from June 20,

2011 to the present states:

           (a) Incident report. The discipline process
           starts when staff witness[es] reasonably
           believe that you committed a prohibited act.
           A staff member will issue you an incident
           report describing the incident and the
           prohibited act(s) you are charged with
           committing. You will ordinarily receive the
           incident report within 24 hours of staff
           becoming aware of your involvement in the
           incident.

28 C.F.R. § 541.5(a).

     “Wolff does not require issuance of the charge within 24 hours

of the incident. Wolff only requires that an inmate receive written

notice of the charges 24 hours before a hearing.” Lang v. Sauers,

529 F. App'x 121, 123 (3d Cir. 2013) (per curiam); accord Wallace

v. Federal Detention Center, 528 F. App’x 160, 163 (3d Cir. 2013)

(per curiam).

     Here, Petitioner received written notice of the charges at

5:10 p.m. on April 26, 2016, the same day the incident report was

released by the FBI. (Moran Decl., Exhibits 5, ECF No. 7-3 at 27,


                                     11
¶¶14-16 and Ex. 6, ECF No. 7-3 at 33.) The DHO hearing was commenced

at 11:00 a.m. on May 17, 2016. (Moran Decl., Ex. 10, ECF No. 7-4

at 2.) The due process requirement that a prisoner receive notice

of the charges 24 hours before a hearing was met. Further, 28

C.F.R. § 541.5(a) does not mandate earlier notice but only states

a general policy inapplicable to a case that is referred to the

FBI for potential criminal prosecution. See BOP Program Statement

5270.09 (discussing 28 C.F.R. § 541.5(b))1; Gross v. Warden, USP

Canaan, 720 F. App’x 94, 96-97 (3d Cir. 2017) (per curiam) (stating

28 C.F.R. § 541.5(a) “does not mandate when an incident report is

to be provided to an inmate, but provides a general policy.”)

        C.    Failure to Call Witnesses

              1.    The Parties’ Arguments

        Petitioner contends the DHO deprived him of a viable defense

of actual innocence by not permitting him to call witnesses on his

behalf. (Petr’s Mem., ECF No. 1-2 at 9.) Petitioner told the DHO

that one witness would testify that Petitioner was suffering from

an aggravated sciatic nerve one week prior to the package of

contraband arriving at FCC Coleman, and Petitioner sought to be

admitted to the SHU due to his pain. (Id.) Petitioner also wished

to call as witnesses each lieutenant who knew that Petitioner “was

medically carted” from the dining hall to his living quarters on



1   Available at www.BOP.gov/policy.


                                       12
December 13, 14, 15, 16 and 17, 2015 because Petitioner’s pain was

too severe for him to walk. (Petr’s Mem., ECF No. 1-2 at 9-10.)

Petitioner sought admission to the SHU so his meals would be

delivered to him. (Id. at 11.) Petitioner contends this shows his

innocence because if he had been in the SHU, he would not be able

to accept and sign for the package that arrived. (Id. at 12.)

      Respondent counters that inmates do not have an unqualified

right to call witnesses (citing Kenney v. Lewisburg, 640 F. App’x

136, 139 (3d Cir. 2016)), and there is no denial of due process if

the   witnesses’      testimony   would    be   irrelevant,     repetitive   or

unnecessary. (Answer, ECF No. 7 at 21, citing Moles v. Holt, 221

F. App’x 92, 95 (3d Cir. 2007)).

      Petitioner wished to present witnesses to testify that he

suffered a back injury prior to the package of contraband arriving,

and he had tried to “check in” to SHU for medical treatment on and

before the day the package was received on December 17, 2015. (Id.

at 22.) The DHO found the proposed testimony was not relevant

because   none   of    the   witnesses     could   contradict    charges   that

Petitioner used the telephone and e-mails to have a box mailed to

him. (Id.) The fact that Petitioner sought medical treatment that

would have precluded him from going to the mail room and signing

for the package around the time the package arrived does not cast

doubt on the evidence that he was a party to a conspiracy with



                                      13
another inmate to mail in contraband disguised as inmate property.

(Answer, ECF No. 7 at 22.)

            2.      Analysis

     “Inmates         do    not     have   an      ‘unqualified       right    to    call

witnesses.’” Kenney v. Lewisburg, 640 F. App’x 136, 139 (3d Cir.

2016) (per curiam) (quoting Wolff, 418 U.S. at 566.) There is no

due process violation where a petitioner fails to show prejudice

from his inability to call a witness. See Anderson v. Bledsoe, 511

F. App’x 145, 148 (3d Cir. 2013) (per curiam) (no due process

violation where DHO did not call an inmate’s witness because the

witness provided a written statement that his testimony would not

have exculpatory value); see Pachtinger v. Grondolsky, 340 F. App’x

774, 776 (3d Cir. 2009) (per curiam) (no due process violation

where Petitioner failed to show prejudice based on his inability

to call a witness).

     Petitioner sought to call witnesses who would testify that he

hurt his back and tried to get admitted to the SHU for medical

reasons   on     or    before     the   day     the   package    of   contraband     was

delivered      to     the   prison,     addressed     to   Petitioner.        Petitioner

contends this testimony would have shown that he was not expecting

a package to arrive at the prison because he would have been unable

to receive it if he was in the SHU.

     Petitioner         was   not     prejudiced      by   the   inability      to   call

witnesses. The DHO could have found Petitioner guilty of attempt

                                              14
to possess a cell phone based on the e-mails and telephone call

transcripts arranging for delivery of the package, regardless of

the fact that Petitioner hurt his back around the time the package

was to be delivered and may have been unable to sign for it the

day it arrived.

     D.    The Staff Representative         and    Right   to   an   Impartial
           Decisonmaker

           1.     The Parties’ Arguments

     Petitioner       contends   his    staff     representative,      Officer

Echevarrio, violated his due process rights by making inculpatory

statements to the DHO at the hearing and by failing to gather

documents for Petitioner’s defense. (Petr’s Mem., ECF No. 1-2 at

13.) He further argues that his staff representative “became an

investigator” in violation of 28 C.F.R. § 541.8(d)(2). (Id.)

     The documents that Petitioner’s staff representative refused

to gather for his defense included (1) the property sheet from R&D

showing that Petitioner had received his property a month prior to

December 17, 2015, indicating that Petitioner was not entitled to

any other property; and (2) emails from the TRULINCS system showing

Petitioner was complaining about his nerve pain to his family and

seeking help. (Petr’s Mem., ECF No. 1-2 at 14.)

     As   for   the   alleged    inculpatory    statements      by   his   staff

representative, Petitioner explained:

           During the hearing when the DHO was detailing
           his findings or summarizing his verdict, the

                                       15
            staff rep was in agreement with the DHO by
            nodding his head and then oftentimes by
            verbally pointing discrepancies when the DHO
            allowed Petitioner to give his version of the
            case. As stated in the above-mentioned staff
            rep even pointed out to the DHO that
            Petitioner    was  talking   in   codes.   When
            Petitioner complained to the DHO about staff
            Rep’s    bias[ed]   comments    and   lack   of
            investigation and asked DHO to postpone
            hearing to get a new staff rep, DHO declined.
            . . .
            DHO made an emphasis of the Staff Rep’s
            findings in the DHO Report which undoubtedly
            indicated    that  the   DHO’s   decision   was
            influenced by the Staff Rep’s biased comments.
            …    The    abovementioned    highlights    how
            Petitioner’s rights to appear before an
            impartial decision-making body were violated
            as required by Wolff.

(Petr’s Mem., ECF No. 1-2 at 15-16.)

       Respondent     argues     that   Wolff      does    not   require      a    staff

representative to assist an inmate unless the inmate is illiterate

or the complexity of the issue makes it unlikely that the inmate

can   collect   and    present    evidence        necessary      for    an    adequate

comprehension of the case. (Answer, ECF No. 7 at 23.) In any event,

Petitioner was provided a staff representative who reviewed and

presented relevant evidence, and the failure to present irrelevant

evidence did not violate Petitioner’s rights. (Id.)

      Petitioner      replied    that   he      was   prejudiced       by    his   staff

representative’s lack of investigation and by statements that his

staff representative made. (Reply, ECF No. 8 at 14-15.) Respondent

did   not   address     the     adverse        remarks    made   by     Petitioner’s


                                          16
representative at the hearing. (Reply, ECF No. 8 at 15-16.) He

argues that his hearing was unfair because his representative made

statements suggesting his guilt, which influenced the DHO. (Id. at

16.)

            2.   Analysis

       28 C.F.R. § 541.8(d)(2) provides:

            (2) How the staff representative will help
            you. Prior to the DHO's hearing, the staff
            representative will be available to help you
            understand the incident report charges and
            potential      consequences.     The     staff
            representative may also assist you by speaking
            with and scheduling witnesses, obtaining
            written statements, and otherwise helping you
            prepare evidence for presentation at the DHO's
            hearing. During the DHO's hearing, you are
            entitled to have the staff representative
            appear and assist you in understanding the
            proceedings. The staff representative can also
            assist you in presenting evidence during the
            DHO's hearing.

       Petitioner claims that his staff representative failed to

gather evidence on his behalf. Petitioner sought production of

evidence of his back injury at the time the package of contraband

was delivered to the prison. This evidence is not material to

Petitioner’s commission of the Code violation, attempt to possess

a cell phone. Further, Petitioner did not identify any e-mails or

phone conversations that were not produced and would have supported

his defense that he was unaware that contraband would be delivered

to him through the mail. See Donahue v. Grondolsky, 398 F. 3d 767,



                                  17
772 (3d Cir. 2010) (due process is met in prison disciplinary

proceeding where material exculpatory evidence is disclosed).

      Petitioner contends that his staff representative violated

his rights by becoming an investigator. As described in 28 C.F.R.

§ 541.8(a) above, a staff representative has an investigative role

in helping the inmate prepare evidence for presentation. It is the

DHO, not the staff representative, who is precluded from being an

investigator of the charges in the incident report. See 28 C.F.R.

§ 541.8(b) (“Discipline Hearing Officer. The DHO will be an

impartial     decision    maker   who     was   not   a   victim,     witness,

investigator,     or     otherwise   significantly        involved    in   the

incident.”)

      Petitioner also alleges that his hearing was unfair because

his   staff    representative     made    adverse     statements     regarding

Petitioner at the hearing. The DHO wrote the following under the

heading “Summary of Inmate Statement” in his hearing report:

            R. Echevarria, Staff Representative—Officer
            Echevarria stated that he talked with you
            about the body of the incident report, the e-
            mails, the dates and phone calls to your
            mother. He further states that this does not
            seem relevant to the body of the report and
            that you were aware of a package coming in.
            Your staff representative also states that
            after reviewing your phone calls and e-mails,
            he felt that you were talking in codes.




                                     18
(Moran Decl., Ex. 10, ECF No. 7-4 at 2.) Then, under the heading

“Specific     Evidence    Relied      on   to    Support    Findings”        after   an

extensive review of the documentary evidence, the DHO wrote:

              Your staff representative’s comments in your
              behalf were also considered, but for all the
              reasons listed above, his comments were not
              found to provide you relief of this charge,
              but he felt that you were talking in codes,
              which corroborated with the SIS investigation
              and the body of the incident report.

(Id. at 5.)

        Assuming   arguendo    that    due      process    is     violated    when   an

inmate’s staff representative makes statements adverse to the

inmate’s defense, the harmless error standard is applicable. See

e.g. Ancrum v. Holt, 506 F. App’x 95, 97-98 (3d Cir. 2012) (citing

Elkin    v.   Fauver,    969   F.2d    48,      53   (3d   Cir.    1992).    [H]abeas

petitioners “are not entitled to habeas relief based on trial error

unless they can establish that it resulted in ‘actual prejudice.’”

Davis v. Ayala, 135 S. Ct. 2187, 2197 (2015) (quoting Brecht v.

Abrahamson, 507 U.S. 619, 637 (1993) (quoting United States v.

Lane, 474 U.S. 438, 449 (1986)). “Under this test, relief is proper

only if the federal court has ‘grave doubt about whether a trial

error of federal law had substantial and injurious effect or

influence in determining the jury's verdict.’” Id. at 2197-87

(quoting O'Neal v. McAninch, 513 U.S. 432, 436 (1995)).

        The Court will consider the DHO’s references to comments by

Petitioner’s staff representative in the context of the DHO report

                                           19
as a whole. The DHO began his findings by stating that he based

his decision “on the facts presented in the body of the written

report.” (Moran Decl., Ex. 10, ECF No. 7-4 at 3.) The DHO then

recited the facts from the body of the incident report, summarizing

the findings of the SIS investigation, and the SIS conclusion that

Petitioner and inmate Taylor used telephone and e-mail systems to

conspire with others on the outside to introduce contraband,

including two cell phones, into the prison. (Moran Decl., Ex. 10,

ECF No. 7-4 at 3-4.)

     Then, the DHO considered Petitioner’s statement that he was

only helping Taylor with his legal work, and Taylor had asked

Petitioner   to    call   his   niece,    Triesha   Washington,    and   that

Petitioner’s mother called Triesha and Fred. (Id. at 4.)

     The DHO rejected Petitioner’s account in favor of the written

report by SIS Tech S. Saccone, together with evidence of the

contraband recovered from the mail room, which was disguised as

inmate property mailed to Petitioner. (Id.) The DHO discussed the

e-mails   and     transcripts   of   phone    calls   cited   in   the   SIS

investigation report. (Id. at 4-5.) The DHO found nothing to

substantiate Petitioner’s claims that he was only helping Taylor

with legal work. (Id. at 5.) Based on “the overwhelming evidence

provided by the SIS investigation,” the DHO concluded Petitioner

was “a willing participant in the planning of attempting to



                                     20
introduce cell phones and other contraband into FCC Coleman-Low.”

(Id.)

        The        DHO’s     report     indicates    that    Petitioner’s     staff

representative made comments on Petitioner’s behalf but those

comments, which are not in the record, “were not found to provide

you relief of this charge.” This suggests that Petitioner’s staff

representative provided a defense to the charge that the DHO did

not accept. The DHO then noted that the staff representative felt

Petitioner was talking in codes, and that this corroborated the

SIS investigation. (Moran Decl., Ex. 10, ECF No. 7-4 at 4.)

        Upon review of the DHO’s report, the Court is not left with

grave doubt that comments by Petitioner’s staff representative at

the DHO hearing had a substantial influence on the DHO’s decision.

First,        the    DHO’s     report    indicates    that   Petitioner’s     staff

representative offered a defense that was rejected by the DHO.

Second, in noting that the staff representative felt Petitioner

was talking in codes, consistent with the finding of the SIS

investigation, the DHO had already concluded that Petitioner was

guilty        of    attempted     cell    phone     possession   based   on    “the

overwhelming evidence provided by the SIS investigation.” It is

not likely that the staff representative’s belief that Petitioner

was talking in codes or that Petitioner knew a package was coming

had substantial influence over the DHO’s conclusion. For this

reason, assuming it violated due process for Petitioner’s staff

                                            21
representative to make comments adverse to Petitioner’s defense,

the error was harmless on habeas review.2

     E.    Sufficiency of the Evidence

           1.        The Parties’ Arguments

     Petitioner contends there is no evidence that he gave anyone

consent to send him a package. (Petr’s Mem., ECF No. 1-2 at 17.)

Petitioner contests the DHO’s interpretation of e-mails between

himself and John Shively. (Id. at 17-18.) He notes that the package

containing contraband was sent by Triesha Washington, not Shively.

(Id.) Petitioner suggests, based on a monitored phone call between

Triesha and Petitioner about Taylor’s receipt of legal mail, that

the contraband was intended for inmate Jerry Taylor. (Id. at 18.)

Petitioner states he was a victim who did not consent to receive

the package. (Id. at 19.) He asserts that the DHO’s finding that

he conspired with Taylor was merely conclusory. (Id. at 24.)

     Respondent notes that the court’s standard of review is

whether there is any evidence to support the DHO’s conclusion.

(Answer, ECF No. 7 at 24.) Further, the reviewing court is not

required   to   examine       the    entire   record,   independently   assess

credibility     or    weigh    the    evidence.   (Id.,   citing   Cardona   v.

Lewisburg, 551 F. App’x 633, 637 (3d Cir. 2014)). The DHO’s


2 The Court notes that the harmless error standard in the habeas
context requires a greater showing of prejudice than the
harmlessness standard on direct appeal of a trial. Davis, 135 S.
Ct. at 2197.
                                         22
conclusions were supported by the incident report describing the

SIS   investigation    and     extensive       documentation     from     the

investigation showing that during August 2015 through December

2015, Petitioner coordinated with multiple outside individuals,

and later with inmate Taylor, to arrange for a package containing

cell phones and narcotics, disguised as incoming inmate property

mailed to Petitioner. (Answer, ECF No. 7 at 25-27.)

      Petitioner’s claim that Taylor duped him into thinking legal

mail was being sent to him defies logic, Respondent asserts,

because legal mail would not require a fraudulent mailing label,

and it is unlikely that legal work would be mailed from friends

and family members of another inmate. (Id. at 27.) Respondent

argues that Petitioner’s challenge to the evidence is an invitation

to reweigh the evidence, which is outside the scope of the court’s

review. (Id.)

      In reply, Petitioner states that in his phone call with

Shively, used as evidence against Petitioner by the DHO, Petitioner

asked Shively to buy some groceries and shoes for Petitioner’s

kids, and the package Petitioner received at the institution did

not contain those items. (Reply, ECF No. 8 at 17, citing exhibits

to Answer.) Thus, Petitioner concludes there was no evidence to

support the DHO’s hunch that Petitioner was talking in code. (Id.)

      Regarding   inmate     Taylor’s      involvement   in    the   alleged

conspiracy,   Petitioner     claims    that   the   recorded   phone    calls

                                      23
indicate it was Taylor who supplied the instructions for sending

the package containing contraband, and that Taylor set Petitioner

up as a fall guy. (Reply, ECF No. 8 at 18-19.) Petitioner asserts

he was only fooled into thinking he was assisting Taylor with legal

work by having Petitioner’s mother convey messages in exchange for

Taylor’s lawyer reviewing Petitioner’s § 2255 motion. (Id. at 20.)

Petitioner argues there is no evidence of a conspiracy from the

SIS investigation or the DHO Report. (Id. at 21.)

           2.      Analysis

     Although due process requires only that some evidence support

the DHO’s decision, 28 C.F.R. § 541.8(f) requires that when

conflicting evidence is presented at a DHO hearing, the decision

must be based on the “greater weight of the evidence[.]” Lewis v.

Canaan, 664 F. App’x 153 n. 2 (3d Cir. 2016). The DHO’s decision

here met both standards.

     The DHO relied on the conclusion of the SIS investigation,

which provided circumstantial evidence that Petitioner talked in

codes on the telephone and by e-mail as part of a conspiracy to

obtain contraband in the prison through outside mail. Hill, 472

U.S. at 457 (no direct evidence is required to meet the “some

evidence” standard). The DHO considered Petitioner’s explanation

of the e-mails and transcripts of phone calls but found that the

greater   weight    of   the   evidence   supported   a   conclusion   that

Petitioner conspired with others to obtain cell phones from outside

                                     24
the prison, sent to him disguised as inmate property from another

prison where Petitioner had previously been housed. (Moran Decl.,

Ex. 10, ECF No. 7-4 at 4-5); see McCarthy v. Warden Lewisburg USP,

631 F. App’x 84, 86 (3d Cir. 2015) (finding the DHO’s decision

indicated that the DHO considered conflicting evidence but the

greater weight of the evidence supported the inmate’s guilt of the

code violation.) The evidence before the DHO was sufficient to

satisfy due process.

     F.    Excessive Sanction

           1.     The Parties’ Arguments

     Petitioner     contends    that,     according   to   BOP    Policy,     a

violation of Code 108 carries a maximum sanction of loss of 41

days good conduct time, and Petitioner’s loss of 140 days good

conduct time violated his Eighth Amendment rights. (Petr’s Mem.,

ECF No. 1-2 at 24.)

     The DHO imposed a sanction of 40 days loss of good conduct

time,   forfeit   of   100   days   non-vested   good   conduct    time     and

suspension of commissary, email and telephone privileges for one

year, which, according to Respondent, is consistent with 28 C.F.R.

§ 541.3. (Answer, ECF No. 7 at 27.) Section 541.3 permits sanctions

for 108 Code violations including disallowance of 27-41 days of

good conduct time; forfeit up to 100% non-vested good conduct time;

12-months disciplinary segregation and loss of visitation, phone,



                                     25
commissary and other privileges. (Answer, ECF No. 7 at 28.) Thus,

the sanctions fall within the applicable regulation. (Id.)

           2.     Analysis

     Respondent is correct. 28 C.F.R. § 541.3 contains a table of

prohibited acts and available sanctions. Code 108, possession of

a hazardous tool, is a greatest severity level offense. “Aiding,

attempting,     abetting,    or    making     plans   to   commit   any   of   the

prohibited acts is treated the same as committing the act itself.”

28 C.F.R. § 541.3 (a). Each of the sanctions imposed on Petitioner

are available sanctions for violation of Code 108.

III. CONCLUSION

     For   the     reasons        discussed     above,     the   Court    denies

Petitioner’s petition for a writ of habeas corpus under 28 U.S.C.

§ 2241.

An appropriate Order follows.



                                              s/Renée Marie Bumb
                                              RENÉE MARIE BUMB
                                              United States District Judge
Dated: June 27, 2019




                                        26
